Citation Nr: 1748894	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  10-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable disability rating for residual scar, left ankle, status post-surgical repair of fracture (herein ankle scar).


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel










INTRODUCTION

The Veteran served on active duty from July 1989 to July 1992, April 2002 to October 2002 and May 2006 to October 2006.  The Veteran was awarded a Combat Infantryman Badge, the Southwest Asia Service Medal and the Global War on Terrorism Expeditionary Medal.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's fiduciary withdrew the Veteran's request for a Board hearing in May 2017.


FINDING OF FACT

Throughout the appeal period, the Veteran's linear and superficial ankle scar has not been shown to result in any limitation of function of the affected part or result in any disability effects, to be deep or cause limited motion, to have an area greater than 144 square inches, or to be unstable or painful.


CONCLUSION OF LAW

Throughout the appeal period, a compensable disability rating is not warranted for the Veteran's ankle scar.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008), 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's scar has been rated throughout the appeal period under Diagnostic Code 7805.  The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective in October 2008 and the "new schedular criteria" are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the AOJ received the Veteran's increased rating claim in 2007.  As such, the "old schedular criteria" are applicable.

The Veteran was afforded multiple VA examinations during the appeal period.  A February 2008 scars examination report noted a diagnosis of "[n]ormal skin exam.  No scars visualized on today[']s exam" and stated "[n]o complaints/symptoms in relationship to a scar."  A February 2008 joint examination report stated upon physical examination "I cannot see any real residual scar."  The examination report referenced lower extremity symptoms and decreased left ankle range of motion, but there is no indication that the scar resulted in this limitation of function.

A November 2009 VA examination report noted a left lower lateral ankle area scar of 26 millimeter (mm) by 17mm, stated that the Veteran "denies any current symptoms or complaints from the area," noted the scar as painless, that "[t]he [V]eteran denies frequent loss of skin covering the scars, such as ulcerations or breakdowns," that "[t]he [V]eteran denies any functional limitation due to the scar," that "[t]he scar has no effects on employment" and that the scar was superficial and not deep.

An October 2015 VA scars examination report noted that the Veteran had a linear 7 centimeter long scar of the lateral aspect of the left ankle.  It was also noted that the Veteran did not have a painful scar, that he did not have an unstable (with frequent loss of covering of skin over the scar) scar, that the Veteran's scar did not result in limitation of function, that the Veteran did not have any other pertinent physical findings, complications, conditions or signs and/or symptoms associated with any scar, that the Veteran's scar did not impact his ability to work and that the Veteran's "scar would not prevent him from physical or sedentary work."  
Diagnostic Code 7005 (under old schedular criteria) was titled "Scars, other" and instructed to "Rate on limitation of function of affected part."  Upon review of the evidence of record, throughout the appeal period, the Veteran's ankle scar did not result in limitation of function.  The Veteran was afforded multiple VA examinations, as outlined above, and such examination reports did not indicate that the Veteran's ankle scar resulted in limitation of function.  The Board finds these VA examination reports to be the most probative evidence of record.  In this regard, it does not appear that the Veteran submitted any lay statements describing his scar or any manifestations or symptoms associated with such.  Overall, the evidence indicated that the Veteran's scar did not result in any limitation of function of the affected part and accordingly a compensable disability rating is not warranted under Diagnostic Code 7805.
     
The Board has considered whether a compensable disability rating is warranted under any other Diagnostic Code and concludes that such is not.  As relevant, the evidence did not indicate that the Veteran's ankle scar was deep or caused limited motion (Diagnostic Code 7801), that the superficial scar that did not cause limited motion was of an area greater than 144 square inches (Diagnostic Code 7802), that the superficial scar was unstable (Diagnostic Code 7803) or that the superficial scar was painful on examination (Diagnostic Code 7804).  See 38 C.F.R. § 4.118 (2008).  As such, no higher disability rating is warranted for the Veteran's ankle scar under the old schedular criteria.

As noted, the applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective in October 2008.  The Board will also consider the new schedular criteria, though such cannot be applied prior to the effective date of the revised regulation.  Under the new schedular criteria, Diagnostic Code 7805 instructs to "[e]valuate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code."  As outlined above, the multiple VA examination reports did not did not indicate that the Veteran's ankle scar resulted in limitation of function.  Similarity, the examination reports did not indicate that the Veteran's ankle scar resulted in any disabling effects and accordingly a compensable disability rating is not warranted under Diagnostic Code 7805.     
The Board has considered whether a compensable disability rating is warranted under any other Diagnostic Code and concludes that such is not.  As relevant, the evidence did not indicate that the Veteran's ankle scar was deep and nonlinear (Diagnostic Code 7801), that the superficial scar was nonlinear and of an area greater than 144 square inches (Diagnostic Code 7802) or that the scar was unstable or painful (Diagnostic Code 7804).  See 38 C.F.R. § 4.118 (2017).  As such, no higher disability rating is warranted for the Veteran's ankle scar under the new schedular criteria.

In sum, the Board finds that throughout the appeal period, the Veteran's linear and superficial ankle scar has not been shown to result in any limitation of function of the affected part or result in any disability effects, to be deep or cause limited motion, to have an area greater than 144 square inches or to be unstable or painful.  As such, the Board concludes that throughout the appeal period, a compensable disability rating is not warranted for the Veteran's ankle scar and his claim is therefore denied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2008), 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2017).

Finally, as applicable to this issue, neither the Veteran nor his previous representatives has raised issues with respect to VA's duty to notify or assist or presented other procedural arguments.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable disability rating for residual scar, left ankle, status post-surgical repair of fracture, is denied.  



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


